The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 12/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,741,433 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 304.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities:
Par. [0029], the reference to pod “304” should be --302--.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beckhart et al (US 6,532,403) in view of Sagues et al (US 6,323,616) and Chilson et al (US 8,210,791).
Beckhart shows a method, comprising: collecting alignment sensor data (via sensor system 12/40) that characterizes alignment of a gripper hand 14 with an alignment fiducial 64/66/68/70 within a cavity of a wafer pod 20; determining an alignment orientation for the gripper hand for entry into the cavity based on the alignment sensor data (Fig. 3, Step 86); and moving the gripper hand in the alignment orientation into the cavity (col. 1:14-19).
Beckhart does not show that the alignment fiducial comprises a first line extending along a rear wall of the cavity and a second line extending along a ceiling or floor of the cavity, wherein the first and second lines are orthogonal to each other. 
Sagues shows a similar system wherein an alignment fiducial 58 is placed on a wafer cassette stand 38 or 46 and includes at least two “lines” orthogonal to each other. While the fiducial is used in place of a cassette 36 or 44, it is apparent that a cassette incorporating such a fiducial within its cavity would be structurally and functionally equivalent thereto.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the method of Beckhart by configuring the alignment fiducial as two lines orthogonal to each other, with one line on the floor of the pod and another line on a rear wall of the pod, as collectively suggested by Sagues and Chilson, to easily and accurately check for and correspondingly adjust to any misalignments of the loading system, the provision of which in the method of Beckhart would have required no undue experimentation and produced no unexpected results.
Re claim 2, Beckhart shows that moving the gripper hand in the alignment orientation into the cavity avoids contact between a side wall of the wafer pod with a wafer held by the gripper hand (implicit from col. 1:25-26).
Re claim 3, Beckhart further discloses receiving a displacement depth indicating a displacement value of the gripper hand when a center point fiducial 64 of a dummy wafer 60 is detected by a center point detector 42, which is part of the sensor system.
Re claim 4, as noted above with respect to claim 2, Beckhart is concerned with avoiding contact of a wafer with the walls of the wafer pod, but does not explicitly disclose that the displacement depth is used to position the dummy wafer to avoid contact with both a rear wall of the wafer pod and a door of the wafer pod.

Re claim 5, Beckhart discloses the sensor(s) used in the sensor system may be any known type of non-contact sensor (particularly optical) mounted on a robotic arm that moves the gripper hand (Fig. 1), but does not explicitly disclose the center point sensor to be a laser sensor.
The examiner notes that a laser sensor is a well-known type of non-contact optical sensor.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Beckhart by providing the center point sensor as a laser sensor, as the examiner takes Official Notice that a laser sensor is simply one of a finite number of known optical sensors from which to choose, the selection of which would have been a simple choice of design and would have neither required undue experimentation nor produced unexpected results.
Re claim 6, Beckhart does not disclose the alignment sensor data to be collected while the gripper head is outside the wafer pod.
However, Sagues shows that the wafer alignment fixture (fiducial) 58 is placed on the cassette stand 38/46 so that coordinate data of a fixture head 66 (similar to a dummy wafer) can be determined. Although the fixture is not an actual wafer pod, Fig. 
As such, it would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the process of Beckhart by collecting the alignment sensor data while the gripper head was outside the wafer pod, as suggested by Sagues, as this would simply be a well-known and art recognized means of efficiently collecting alignment data, the use of which in the process of Beckhart would have required no undue experimentation and produced no unexpected results.

Claims 7-20 are allowed.

Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

1/27/22